 

Non-Statutory COVER SHEET Date County Docket Number [Statutory Depository]

 
 
    

 

 

 

COURT OF RECORD 08/14/2019 Albany County 1776-1789-1791-2019 1:16-CV-1490
Status — Sovereign This is a universal prima facie common law form used for non-statutory “actions
Law X -or- Equity O at law” only, No Filing Fee for cases proceeding unde the-rules, Law.

 

  

BG be ce Y

 

Oj County Court Name of Court UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF NEW YORK
o¢ 4 -

0 State Court Court Address 445 BROADWAY

 

 

 

 

 

 

X Federal Court ALBANY, NEW YORK 12207-2936
PLAINTIFF(S) DEFENDANT(S) Use page 2 to list contact info.
We the People United States Supreme Court

United States Federal Judiciary [trial and appellate]
United States House of Representatives
United States Senate

 

 

 

Assistance of Counsel Use page 2 to list contact info. Assistance of Counsel (if known) Use page 2 to list contact info.

 

 

 

Cause of Action — Concealment of Natural Law Courts a/k/a Court of Law or Court of Record or Common Law Court
Tyranny, Subversion, Denial of Due Process, Denial of Habeas Corpus, Felony Rescue, Stacking & Tainting Petit Juries
Stacking & Tainting Grand Juries, Aiding & Abetting enemies both foreign and domestic

 

 

 

 

Has this action or one essentially the same been previously filed in Federal Court at any time? No X Yes 0 Equity D -or- Law 0

 

 

 

 

 

Case heard Judge/Magistrate Previously Assigned
If yes was this case Vol. O Invol. O Dismissed NoO YesO If yes, give date & Case No.
NATURE OF SUIT
(PLACE AN [x] IN ONE BOX ONLY)
OO Assault CJ Contract dispute L Habeas Corpus
CO) Libel/Slander OC) Personal Injury QO Redress of Grievance
O Other 0 Malpractice CL) Enforcement of judgment
OD Accident X Other - Extraordinary Action at Law
LC] Other

 

 

 

 

 

CRIMINAL CASES ® Law Enforcement Criminal Report NoO Yes 0 Attached = ® Grand Jury Indictment - No 0 Yes OD Attached

 

 

 

X Original Action | (Removed from lower court L1Remanded from Appellate Court [JReinstated or Reopened C)Transferred from

Name of Court Case Number
Address

 

 

 

 

CLERK IS TO FILE 18 USC 81512 (b) Whoever knowingly uses intimidation, threatens, or corruptly persuades another person, or attempts to do so, or engages in
misleading conduct toward another person, with intent to - (1) influence, delay, or prevent the testimony of any person in an official proceeding; (2) cause or induce any
person to -- (A) withhold testimony, or withhold a record, document, or other object, from an official proceeding; (B) alter, destroy, mutilate, or conceal an object with
intent to impair the object’s integrity or availability for use in an official proceeding: ... shall be fined under this title or imprisoned not more than 20 years, or both. (3) ...
(c) Whoever corruptly-(1) alters, destroys, mutilates, or conceals a record, document, or other object, or attempts to do so, with the intent to impair the object’s integrity or
availability for use in an official proceeding: or (2) otherwise obstructs, influences, or impedes any official proceeding. or attempts to do so, shall be fined under this title or
imprisoned not more than 20 years, or both.

18 USC § 2071 Concealment, removal, or mutilation generally (a) Whoever willfully and unlawfully conceals, removes, mutilates, obliterates, or destroys, or attempts 10 do
so. or. with intent to do so takes and carries away any record, proceeding, map. book, paper. document, or other thing, filed or deposited with any clerk or officer of any
court of the United States, or in any public office, or with any judicial or public officer of the United States, shall be fined under this title or imprisoned not more than three
years, or both. (b) Whoever, having the custody of any such record, proceeding, map, book, document, paper. or other thing, willfully and unlawfully conceals, removes,
mutilates, obliterates, falsifies, or destroys the same, shall be fined under this tite or imprisoned not more than three years, or both, and shall forfeit his office and be
disqualified from holding any office under the United States. ..

PAGE | OF | . NON STATUTORY, NATURAL LAW FORM
Case 3:19-mc-00029-TMB Document 1-1 Filed 08/22/19 Page 1of1
